United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1206
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Jorge Alvarez Fuentes, also known as *    [UNPUBLISHED]
Alejandro Alvavit Gomes,              *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: October 15, 2003

                                  Filed: October 21, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       After Jorge Alvarez Fuentes (Fuentes) pleaded guilty to possession with intent
to distribute in excess of 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B), the district court1 sentenced him to 37 months’ imprisonment and 3
years’ supervised release. He appeals, and we affirm.



      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      For reversal, Fuentes argues that the district court erred in denying him a 2-
level minor-role reduction under U.S.S.G. § 3B1.2(b), because he acted merely as a
courier in the offense. A minor participant is one who is less culpable than most
other participants in the offense, but whose role could not be described as minimal.
See U.S.S.G. § 3B1.2(b) & comment. (n.5). The defendant bears the burden of
demonstrating that he is entitled to such a reduction, see United States v. Lopez-Arce,
267 F.3d 775, 784 (8th Cir. 2001), and we review for clear error the district court’s
denial of the reduction, see United States v. White, 241 F.3d 1015, 1024 (8th Cir.
2001).

      The district court did not clearly err. The undisputed facts indicate that Fuentes
was deeply involved in the offense as both a contact person and a courier, and he was
caught with a significant amount of cocaine. See United States v. Alverez, 235 F.3d
1086, 1090 (8th Cir. 2000), cert. denied, 532 U.S. 1031 (2001); United States v.
Thompson, 60 F.3d 514, 518 (8th Cir. 1995).

      The judgment is affirmed.
                     ______________________________




                                          -2-